         Case ILS/3:21-cv-00297 Document 32 Filed 06/21/21 Page 1 of 2



                                   UNITED STATES JUDICIAL PANEL
                                                on
                                    MULTIDISTRICT LITIGATION



IN RE: CROP INPUTS ANTITRUST LITIGATION                                                          MDL No. 2993



                                       (SEE ATTACHED SCHEDULE)



                             CONDITIONAL TRANSFER ORDER (CTO −1)



On June 8, 2021, the Panel transferred 13 civil action(s) to the United States District Court for the Eastern
District of Missouri for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. See
_F.Supp.3d_ (J.P.M.L. 2021). Since that time, no additional action(s) have been transferred to the Eastern
District of Missouri. With the consent of that court, all such actions have been assigned to the Honorable
Sarah E. Pitlyk.

It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Eastern District of Missouri and assigned to Judge Pitlyk.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Eastern District of
Missouri for the reasons stated in the order of June 8, 2021, and, with the consent of that court, assigned to
the Honorable Sarah E. Pitlyk

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Eastern District of Missouri. The transmittal of this order to said Clerk shall be stayed 7 days
from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
period, the stay will be continued until further order of the Panel.



                                                           FOR THE PANEL:

                Jun 21, 2021


                                                           John W. Nichols
                                                           Clerk of the Panel
        Case ILS/3:21-cv-00297 Document 32 Filed 06/21/21 Page 2 of 2




IN RE: CROP INPUTS ANTITRUST LITIGATION                                          MDL No. 2993



                      SCHEDULE CTO−1 − TAG−ALONG ACTIONS



  DIST       DIV.      C.A.NO.      CASE CAPTION


IDAHO

   ID          4       21−00121     B & H Farming et al v. Syngenta Corporation et al

ILLINOIS SOUTHERN

  ILS          3       21−00297     Little Omega v. Bayer CropScience LP et al

MINNESOTA

  MN           0       21−00543     Eagle Lake Farms Partnership v. Bayer Cropscience LP et al
  MN           0       21−00639     DeKrey v. Bayer Cropscience LP et al
  MN           0       21−00681     Schultz v. Bayer Cropscience LP et al
  MN           0       21−00685     Hapka Farms, Inc. et al v. Bayer Cropscience LP et al
  MN           0       21−00719     Beeman Berry Farm, LLC v. Bayer Cropscience LP et al
  MN           0       21−00970     Wunsch Farms v. Bayer Cropscience LP et al
  MN           0       21−00996     Beck v. Bayer Cropscience LP et al
  MN           0       21−01239     Peiffer v. Bayer Cropscience LP et al

PENNSYLVANIA EASTERN

  PAE          2       21−01049     TOM BURKE FARMS v. BAYER CROPSCIENCE LP et al
